Citation Nr: 1442385	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-10 380	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for avascular necrosis, status post left total hip replacement, as secondary to service-connected lumbosacral strain or dermatophytosis of the right palm.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision on behalf of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in November 2012 and April 2014.


FINDING OF FACT

A left hip disability, including avascular necrosis and the residuals of a left total hip replacement, was not manifest during active service and is not shown to have developed as a result of service or to be proximately due to a service-connected disability.


CONCLUSION OF LAW

A left hip disability was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in September 2008.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand in November 2012 and April 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Arthritis is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran contends that he has a left hip disorder as a result of service.  In a September 2008 statement he asserted that his left hip disorder developed secondary to his service-connected low back disability.  He has also reported that he used corticosteroids for his dermatophytosis of the right palm and that his hip disorder developed as a result of this medication use.  

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis associated with a left hip disorder.  The Veteran's June 1995 retirement examination revealed a normal clinical evaluation of the lower extremities.  An associated report of medical history noted orthopedic complaints including to the back, knee, and feet without any indication of left hip problems.  VA records show that service-connection has been established including for dermatophytosis of the right palm and lumbosacral strain.  

VA examination in November 1995 included a diagnosis of mild chronic low back strain.  No left hip complaints were noted and the examiner reported that the Veteran was able to do squats and could walk on his toes and heels without difficulty.  

Private treatment records dated in June 1999 noted the Veteran sustained a recent work-related back injury and that he complained of persistent back pain and a radicular component in his left lower extremity.  It was also noted that he had subjective complaints of giving way in his left lower extremity and that this was evident during portions of his physical examination.  

VA treatment records dated in December 2001 noted the Veteran reported a two year history of left hip pain that was first noticed after an injury at work.  It was also noted that he denied steroid use.  X-ray studies revealed advanced left femoral head avascular necrosis (AVN) with acetabular changes and femoral head collapse.  A subsequent December 2004 report noted the Veteran was treated with the corticosteroids without indication of the specific disorder for which the medication was provided.  Records dated in February 2006 noted the Veteran complained of chronic left hip pain.  An April 2008 VA spine examination report noted the Veteran complained of low back pain that radiated to the left hip, but the examiner stated that it should be noted that he also had significant left hip disease.  A May 2008 X-ray study revealed stage II avascular necrosis in the left hip.  VA records show the Veteran underwent left total hip arthroplasty in September 2008.  A September 2008 physical therapy note stated he reported a 10 to 15 year history of left hip pain.  

A March 2009 VA examination report found that it was less likely that the Veteran's hip disorder was caused by or aggravated beyond its natural progression by his lumbosacral strain.  It was noted that he had avascular necrosis of the left hip and that he reported he did not recall having any trauma to the hip.  The examiner stated that it did not appear that his hip disorder was connected with his back strain and that it appeared to be a separate condition.  It was further noted that he had reported having had pain from his back radiating to his hip since 1985, and that records dated in September 2008 noted he reported a 10 to 15 year history of hip pain that started as isolated hip pain.

On VA examination in January 2013 the Veteran asserted that due to his service-connected lumbar strain he had been placing more weight on his left hip.  He stated that he developed pain in the hip in 1999 and that he was provided a diagnosis of AVN of the left hip in 2001.  The examiner provided a diagnosis of residuals of left total hip arthroplasty and found that the disorder was less likely proximately due to or the result of the Veteran's service-connected disability.  It was noted that AVN of the hip resulted from interruption of the normal blood flow to the femoral head and that there were two major forms of AVN, traumatic and non-traumatic, of which hip fractures or hip joint dislocations were the most common causes.  The most common risk factor, however, was the use of oral or intravenous steroid medications and another very common factor was the excessive use of alcohol.  The examiner stated that there was no established causal relationship between lumbosacral strain and avascular necrosis of the hip, and that it was less likely that the service-connected lumbosacral strain has caused or made worse the Veteran's avascular necrosis of the left hip.  

A May 2014 VA examination report included a diagnosis of left hip replacement residuals.  It was noted that the appellate record had been reviewed and that the Veteran reported having had back pain since service that, in essence, had included left hip pain.  He also stated that a doctor had recently told him that his use of topical steroids since the 1980's could be contributory to his left hip problem.  The examiner found that it was less likely that the Veteran's left hip disorder was incurred in or caused by an in-service injury, event, or illness.  His lower back strain, a musculoskeletal condition, and his AVN, a condition related to bone vasculature, had different pathologies and he had no structural abnormalities or medical conditions with the lumbar spine that would corroborate his claim that his lumbosacral strain and back pain had caused him to compensate by placing more strain on his left hip that would cause or aggravate his AVN.  It was noted that the predominant medical literature and peer review did not support the theory that lumbosacral back strain causes or aggravates an AVN, and that the Veteran had several risk factors, identified as a history of alcohol abuse and a history of left hip trauma, that were known to cause or contribute to AVN.  The examiner found it was less likely that Veteran's lumbosacral back strain caused or aggravated his left hip AVN.

The examiner also noted that there was evidence of the Veteran having been treated with topical steroids for his skin disorder, but that the documentation did not support the contention that he used topical steroids on a consistent basis.  It was noted that the medical literature supported a connection between high dosage oral and intravenous corticosteroid use and AVN.  The examiner found, however, that the predominant medical literature did not support the theory that topical corticosteroid use for a skin disorder causes or aggravates an AVN.  The medical literature, it was noted, also supported a link between alcohol abuse and trauma as risk factors for AVN, and that the Veteran's history was positive for such risk factors.  The examiner, therefore, found it was less likely that the Veteran's AVN was caused by or aggravated by the use of topical corticosteroids for his service-connected right palm dermatophytosis.  

Based upon the evidence of record, the Board finds that a left hip disability, including avascular necrosis and the residuals of a left total hip replacement, was not manifest during active service and is not shown to have developed as a result of service or to be proximately due to a service-connected disability.  The opinions of the January 2013 and May 2014 VA examiners are found to be persuasive.  The examiners are shown to have conducted thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The Veteran's reported history of symptom onset was adequately considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that he has a present left hip disability as a result of service, a service-connected low back disability, or medication provided for a service-connected skin disability.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  The persuasive evidence in this case demonstrates the Veteran's left hip disability was not incurred as a result of service or a service-connected disability, and that it more likely developed as a result of his post-service injury in approximately 1999 and/or his history of alcohol abuse.  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for avascular necrosis, status post left total hip replacement, as secondary to service-connected lumbosacral strain or dermatophytosis of the right palm, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


